Citation Nr: 1759807	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-09 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John Worman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970, including service in the Republic of Vietnam, as a medic.  The Veteran was awarded the Vietnam Service Medal.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.

The Board remanded the appeal in March 2015 and December 2015 and the matter is again before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In December 2015, the Board remanded the claim for TDIU for readjudication and issuance of an SSOC.  This having been completed, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran has not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Therefore, the appeal may be considered on the merits.  

Individual Unemployability

The Veteran contends his service connected disability (PTSD) render him unemployable.  

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

The Veteran currently is rated for three disabilities, PTSD at 50 percent prior to January 2013 and 100 percent after, tinnitus at 10 percent, and bilateral hearing loss at a noncompensable rating.  The combined evaluation is 50 percent from December 2005, 60 percent from April 2006, and 100 percent from January 2013. 

With respect to the Veteran's claim for TDIU, the Board notes that the Veteran has a 100 percent evaluation for his PTSD after January 2013.  A TDIU rating contemplates that the schedular rating is less than total.  38 C.F.R. § 4.16(a).  The Veteran's PTSD has awarded a 100 percent evaluation for PTSD from January 2013.  The Board recognizes that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

Unlike the situation in Bradley, however, the Veteran in this case is only receiving compensation for two disabilities, one of which is PTSD for which a 100 percent schedular rating has been assigned, and the other is tinnitus at 10 percent.  The Veteran is also assigned non-compensable disability ratings for bilateral hearing loss.  The Veteran has not made any arguments or submitted any evidence showing that the Veteran's bilateral hearing loss or tinnitus affects his ability to work.  Therefore, Bradley is distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot for the period after January 2013.  

TDIU is only being considered from March 2010 (when the Veteran states he was last employed full time) to January 2013.  Additionally, the Veteran separately has filed a Notice of Disagreement for the March 2016 Rating Decision's effective date for the PTSD award and elected DRO processing.  That claim remains with the DRO pending issuance of an SOC.  Therefore, the only issue before the Board is TDIU from March 2010 to January 2013.

Before considering the schedular requirement of § 4.16, the Veteran would still be required to show that he is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  As explained below, he has not.

The Veteran had gainful employment until he retired at age 62 in March 2010 and subsequently moved to a different state shortly after.  

VA treatment records from immediately before the period on appeal (December 2009 and February 2010) note issues with co-workers and his supervisor and his preference to work alone.  On the other hand, he successfully worked as a nurse's aide in a VA facility for 2 and one-half years.   In February 2010, he reported he was not getting along with a new supervisor, but had already decided to retire. He was described as coherent and logical, sociable and cooperative, but with mild anxiety and affect.  VA treatment records from February 2010 through the end of the appeal period note GAF scores from 45 to 64, with a GAF score in October 2010 given as "50 to 60," and a majority of GAF scores after October 2010 ranging from 55 to 60 or over.  A GAF score of 50 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school function (e.g. few friends, conflict with peers or co-workers) and GAF scores of 60 to 70 indicate mild symptoms or some difficulty in school, occupational, or school functioning, but generally functioning pretty well.  

Symptoms reported in VA treatment records include isolation, hopelessness, sleep disturbances, irritability, anxiety, nightmares, depressed mood, and decreased interest, memory, and concentration, but no suicidal and homicidal thoughts. Judgement, orientation, memory, intellectual functioning, and insight were all found to be adequate/fair/normal, but concentration as "not great" and reliability was questionable.  See, e.g. June 2012 VA psychiatry assessment ("[N]ot good historian and seems to get mixed up about things so reliability somewhat questionable.")(internal spelling corrected). He once reported to an examiner in November 2010 that he had homicidal thoughts toward his supervisor but there is no record of any form of violent or disruptive behavior.  The Veteran reported interpersonal conflicts with his wife and others.  See, e.g., June 2010 VA psychiatry outpatient note.  He reported being able to do yard work and maintenance.  See August 2010 VA treatment record.

The evidence submitted includes three private doctors opinions.  The first, from December 2010 by Dr. B., recounts that he retired from the VA after working as a nurse's assistant.  The examiner noted that the Veteran had a prior history of job losses due to criminal activity or drug use, but had worked several years (up to 12) at a variety of different jobs.  The record refers to successful VA vocational training.  

The examiner noted "low-average" on a variety of mental functions, with one listing of "below average" for attention.  The other findings noted were reduced reliability and productivity, depressed mood, nightmares, hypervigilance, irritability, avoidance of triggering activities, difficulty with sleep, social alienation, instructive thoughts, and emotional detachment.  The Veteran reportedly had "homicidal feelings" towards his boss at his last job, which is given as the reason he quit.  However, the Veteran denied current homicidal or suicidal ideation, suggesting a personal difficulty towards a particular former boss.  The examiner noted that the Veteran had reduced reliability and productivity.  GAF score was given as 50 indicating serious symptoms or serious impairment in social, occupational, or school function.

A second private doctor report by Dr. F., dated October 2011, noted that he reviewed records provided by the Veteran's representative and conducted a telephone interview with the Veteran.  The psychologist noted a number of PTSD-related issues, including difficulty concentrating, panic, intrusive thoughts, interruptions of daily living, flash backs, difficulty with carrying out instructions, difficulty with cooperating and memory, hyper startle response, avoidance of crowds, anxiety, limited follow through with more than simple tasks, lack of interest in activities, easy startle, and difficulty interacting in a cooperative manner with co-workers resulting in "severe dysfunction to any occupational tasks." These "affect his daily living."  Dr. F. noted normal thought processes and that the Veteran was able to leave the house.  GAF score was given as 50.  The Veteran was noted to require considerable structure and direction.  The Veteran PTSD "resulted in significant reduction in functional abilities, cognitively and affectively."  Dr. F. noted PTSD "severely impact the [V]eteran's ability to function in the workplace, viz." 

Dr. S. B., a doctor of rehabilitation, performed a record review including the assessment of the private psychologist.  In a November 2011vocational report, stated "it would appear" that "the [V]eteran is totally and permanently precluded from performing work at a substantially gainful activity level due to the severity of his service connected impairments."  Most of the opinion is a repeat of the opinions of Dr. F. and by Dr. B, with Dr. S. B.'s statement regarding her opinion of whether the Veteran's ability to maintain employment.  Dr. S.B. noted the Veteran's work history was "marginal" since leaving service and that he "has lost multiple jobs due to inability to get along with others.  He did work as a nurse's aide at the VA for a time period but left due to homicidal thoughts about his supervisor."  Dr. S. B. noted he could not work in "in a competitive setting."  

The determination of unemployability is fundamentally an adjudicatory, as opposed to a medical, determination.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  

The Board finds that Dr. S. B's opinion regarding the Veteran's inability to maintain employment is of little probative value.  It is based entirely on the fact the Veteran's work history was "marginal" since leaving service, followed by recounting of the two prior medical opinions.  While the Veteran has had periods of unemployment, he maintained substantially gainful employment for a number of years after leaving service.  Most importantly, following VA vocational training, not discussed in the opinion, the Veteran's employment history reported multiple years of working, including at the VA where his income was $40,000, which is not marginal according to VA regulations.  See 38 C.F.R. § 4.16(a) ("[M]arginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.").  The 2010 poverty threshold for someone under 65 is well under $40,000.  The Veteran had worked at the VA for three years and did not leave for failure to perform duties adequately, but resigned prior to move to a different state upon meeting the retirement age.  Although the Veteran had disagreements with one supervisor, there is little to support a finding of a total inability to work in a "competitive environment" let alone other venues where nursing skills can be employed such as for patient home care.  Dr. B's opinion is therefore conclusory, except for her statements regarding employment which are either in accurate (the Veteran was gainfully, not marginally, employed after service) or misleading (the Veteran's periods of unemployment prior to his the VA where noted in reports by the other two doctors to be related to non-service connected cocaine abuse and not his PTSD).  This opinion of low probative value as it is not based on correct facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

In this case, the other evidence of record shows that the Veteran resigned his last position in March 2010, with explanation given for his resignation as he retired when he meant Social Security retirement age.  The Veteran reported he left work due to a disagreement with "a supervisor that was hard [on the Veteran]."  On the other hand, examiners noted that he also was newly married and moved for his spouse's job opportunities.  Other records indicate that the Veteran moved shortly after March 2010, which is indicative for yet another reason for leaving his last job.  Social Security Administration records show the Veteran started receiving benefits shortly after his 62th birthday and his benefits were due to retirement age and not by reason of disability.  After retirement, the Veteran was listed as able to "get by on his 60% VA Disability, his Social Security Retirement benefits, and his wife's income."  See December 2010 private examination.  

The two other private physicians note the impacts of PTSD, but did not report symptoms that would render the Veteran unable to secure or follow a substantially gainful occupation because of service-connected disabilities.  They suggested impacts of PTSD reducing or affecting the Veteran's ability to work.  Even a service-connected disability causing "significant reduction in functional abilities," causing "severe dysfunction to any occupational tasks," or reducing reliability and productivity, does not equate to the standard of TDIU.  TDIU is awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a) (2017); see also Pederson v. McDonald, 27 Vet. App. 276, 285 (2015) (en banc) ("Total disability ratings will be assigned when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.")  (Internal quotations removed).  The Veteran has GED and his prior occupations show an ability to do physical work, undertake routine takes, and follow instruction.  His PTSD symptoms, reported in the medical documents outlined above, have not been showed to render an average person unable to follow a substantially gainful occupation.  He has not alleged physical impairment and his mental impairment is not of the severity to render it impossible to follow a substantially gainful occupation.

The Veteran has stated he is unable to work due to his PTSD.  See, e.g. June 2010 VA treatment records ("He is no longer able to work due to psychiatric problems by his history.").  Lay statements are competent to report what is lay observable (i.e., for TDIU, that the lay person witnessed that the Veteran has difficulty due to a disability or the Veteran told the lay person that his health issues cause him to be unemployed).  However, the lay statements contradict the medical evidence of record.  Therefore, they are not credible and are entitled to low probative value.

Significantly, the Veteran's social and occupational impairment arises predominantly from difficulty getting along with others.  Yet the record mentions only one particular supervisor.  There is no indication that the Veteran is unable to communicate, use a computer, or do other required activities for work, including nurse's aide tasks particularly in an environment subject to less stress and direct supervision.  Additionally, the Veteran's PTSD did not prevent him from doing physical tasks required for employment.  He has not stated that his PTSD restrict physical ability (lifting, carrying, bending, etc.), ability to drive, leave the house, or undertake other physical tasks.  Therefore, the more probative evidence of record is against the claim.  

The Veteran has not established that he is unable to sustain substantial gainful employment due to service connected disabilities.  The Veteran has not established the threshold requirement of § 4.16 that he is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  The Veteran's service-connected disabilities do affect his daily activities, but they were not of such severity as to prevent him from obtaining or maintain employment.  The Veteran's PTSD rating is based, partially, on "difficulty in establishing and maintaining effective work . . . relationships," which is contemplated by the 50 percent rating.  The Board finds that the Veteran's service-connected PTSD did not preclude his ability to secure or follow a substantially gainful occupation.  Additionally, there is no indication that the Veteran's previous employment was marginal.  TDIU is not warranted.

The Veteran has not established that he is unable to sustain substantial gainful employment due to service connected disabilities.  The preponderance of the evidence does not support the Veteran's contentions that his service-connected disabilities have precluded his participation in any form of substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 
1 Vet. App. 49.


ORDER

Entitlement to TDIU is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


